JUDGMENT

This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs by the parties and oral arguments of counsel. The court has accorded the issues full consideration and has determined that they do not warrant a published opinion. See D.C. CIR. R. 36(b). It is
ORDERED AND ADJUDGED that the judgment of the District Court be affirmed.
Robert Partió and Roger Pringle appeal the District Court’s ruling denying their challenge to a program rule of the United States Department of Agriculture’s 2001/2002 Crop Loss Disaster Assistance Program preventing them from receiving a special, higher assistance rate based upon their cultivation practices. Finding no error in the District Court’s decision, we affirm the judgment from which this appeal was taken, for the reasons stated by the District Court.
The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or rehearing en banc. See Fed. RApp. P. 41(b); D.C.Cir. R. 41.